Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/102,037 filed on November 23, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 09/22/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a circuit, comprising: a voltage reversal switch arrangement intermediate the input nodes in the differential input and the first and second voltage sensing nodes, the voltage reversal switch arrangement switchable between a first voltage switch state and a second voltage switch state wherein the input voltage between the input nodes in the differential input is applied between the first and second voltage sensing nodes with a first voltage polarity in the first voltage switch state and with a second voltage polarity, opposite the first voltage polarity, in the second voltage switch state, a differential current output comprising a pair of output nodes configured to deliver an output current; and a current reversal switch arrangement intermediate the first and second current sensing nodes and the output nodes in the differential current output, the current reversal switch arrangement switchable between a first current switch state and a second current switch state wherein the current sensed at the first and the second voltage sensing nodes is transferred to the output nodes in the differential current output with a first current polarity in the first current switch state and with a second current polarity, opposite the first current polarity, in the second current switch state in combination with the other limitations of the claim.

Claims 2-10 are also allowed as they depend on allowed claim 1.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a voltage-to-current converter circuitry coupled to the output nodes in the differential voltage output of the input circuitry, the voltage-to-current converter circuitry comprising a current mirror configured to convert the differential voltage output signal from the input circuitry 

Claims 12 and 13 are also allowed as they depend on allowed claim 11.

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a method of operating a circuit, the method comprising:  switching a voltage reversal switch arrangement, disposed intermediate the input nodes in the differential input and first and second voltage sensing nodes, synchronously with a current reversal switch arrangement, disposed intermediate first and second current sensing nodes and output nodes in a differential current output, to deliver, a current at the output nodes of the differential current output, having a constant direction of flow and being a function of the current traversing the sensing resistor; the voltage reversal switch arrangement being switchable between a first voltage switch state and a second voltage switch state, the input voltage between the input nodes in the differential input being applied between the first and second voltage sensing nodes with a first voltage polarity in the first voltage switch state and with a second voltage polarity, opposite the first voltage polarity, in the second voltage switch state; the current reversal switch arrangement being switchable between a first current switch state and a second current switch state, the current sensed at the first and the second voltage sensing nodes being transferred to the output nodes in 
Claims 15-20 are also allowed as they depend on allowed claim 14.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miranda et al (US Pat No. 7633317): discloses high side current sensor with a differential resistor. 

Cass et al (USPGPub 20180323607): discloses a sense resistor with a current sense amplifier. 

Miranda et al (US Pat No. 6617838): discloses current measurement circuit. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868